Wheeler, J.
The material question to be determined, is, whether the Justice of the Peace had jurisdiction of the offence charged in the indictment. If he had, it is clear the defendant could not be put upon his trial and again convicted for the same offence, in the District Court; but if the Justice had not jurisdiction, it is equally clear, that the conviction by the Justice was no bar to this prosecution.
The jurisdiction of Justices of the Peace, over offences of this character, is limited, by the Statute conferring it, to cases where the fine or penalty shall not exceed one hundred dollars. (Hart. Dig. Art. 1712.) And this, also, is the limit prescribed by Statute, where the offence is not of an aggravated nature. (Id. Art. 553.) But if the offence be of an aggravated nature, the Justice cannot take cognizance of the case, for the purpose of trial and punishment; but is required to recognize the offender, with sufficient sureties, to appear at the District Court, and, upon conviction, he may be punished by fine not exceeding two hundred dollars, and imprisonment not exceeding six *393months. (Id. Art. 553, 554.) From these several provisions of the Statute, it is plainly deducible, that the jurisdiction of a Justice, to try and punish for offences of this character, is limited to cases where the offence is not of an aggravated nature. But if the offence be attended with circumstances of aggravation, the Justice has not jurisdiction to try, but can only recognize to appear at the District Court. A simple assault is an attempt or offer to beat another without touching him. (3 Bl. Com. 120.) Strictly and technically, at the Common Law, it is one where there is no intention to do any other injury. An aggravated assault, at the Common Law, is one that has, in addition to the mere intention to commit it, another object which is also criminal, as an assault with intent to kill or maim, or wound, or the like. These, at the Common Law, were aggravated assaults. (1 East, P. C. 406; 1 Russ. Cr. 604; Bac. Ab. h. t.; Roscoe, Cr. Ev. 210.) But it is manifest the Legislature did not employ the term “ aggravated” as characteristic of the offence, in this sense. For the punishment of offences which would be but aggravated assaults at Common Law, is specially provided for by Statute, under various other more appropriate names and designations. (Hart. Dig. “ Offences against the Life or Person,” p. 204-5; “Offences against the Public Peace,” p. 211-12.) And the Statute, conferring jurisdiction upon Justices, (Art. 1712,) treats of “ assaults and batteries,” and authorizes the Justice to impose the' punishment; but if the offence be of an aggravated nature, he is not to punish, but to recognize the offender ; clearly showing that it was the intention of the Legislature, that the Justice should have a concurrent jurisdiction with the District Court, in common cases of assault and battery; but that if the offence was attended with such circumstances of aggravation as might call for the infliction of a more severe penalty than, the Justice was authorized to impose, he should not entertain jurisdiction of the case.
There is no difficulty in defining a common assault and battery. It is the unlawful striking or beating of another; and; *394the least touching of another’s person wilfully, or in anger, is a battery ; (3 Bl. Com. 120;) and every battery includes an assault. So that every unlawful touching of another’s person is an assault and battery. But what shall amount to an aggravated assault and battery, within the meaning of the Statute, is not susceptible of quite so clear and precise a definition. If there was the úse or attempted use of a deadly weapon, it is clear that the offence is, in contemplation of the law, (Hart. Dig. Art. 1712,) of an aggravated nature. And it is also clear, that it may be of such a nature, within the intention of the Statute, though no such weapon was used. For it is not to be supposed that the Legislature intended to limit the penalty for offences of this character, upon whatever persons and by whatever persons, and under whatever circumstances of wantonness, outrage and violence, committed, to a fine of one hundred dollars, in all cases where there was not the use or attempted use of a deadly weapon. No such flagrant injustice, or invasion of the right of personal security could have been intended. Any circumstances of aggravation, in the manner or character -of the assault or battery, by which it exceeds- the incidents or consequences of a common assault and battery; anything by which it is made to exceed in wantonness, violence, or injury, what would be sufficient to warrant a conviction for a common assault and battery, (as contradistinguished from such assaults as are committed with some other criminal intent than simply to assault or beat, and are made by the law distinct offences;) may be justly said to aggravate the character of the offence, or to render it of an aggravated nature. And this, perhaps, is about as definite a line as can be drawn between an offence of this character which is, and one which is not to be deemed of an aggravated nature, within the intention of the law. Whenever there are such circumstances of aggravation attending the commission of the offence, as the use of bludgeons, missiles, or instruments or weapons of any kind, capable of inflicting injury beyond what may ordinarily be inflicted by a blow with the fist; and used in such a manner as to be likely to inflict such *395injury; and especially, where so used as to cause a wounding, the offence must be deemed to be of an aggravated nature, within the meaning of the Statute.
The question being one of jurisdiction must necessarily be decided by the Court, as matter of law; and to determine upon the question of jurisdiction upon a plea of a former judgment by a Justice, the Court must, in the first instance, look to the nature of the offence as charged in the indictment. If an aggravated offence is there charged, the District Court, prima facie, at least, has exclusive jurisdiction; and the conviction or acquittal by a Justice will, of course, be no bar to the prosecution. The character of the offence as charged, must necessarily be the criterion by which to determine the jurisdiction; as, in civil cases, the damages laid in the declaration or petition. If it should appear upon the trial, that there had been an attempt, improperly to exclude the jurisdiction of the Justice, and give the District Court jurisdiction, for the purpose of punishing a man twice for the same offence, and that offence clearly within the jurisdiction of the Justice, before whom it had been tried "before the finding of the indictment,—a case which is scarcely supposable, where the indictment is prefered by a Grand Jury, under the advice of the law officer of the State,—the Court might, perhaps, interpose by arresting the judgment. But it will be sufficient to dispose of that case when it shall have been presented. It clearly is not this case. There can be no question that the offence charged in the indictment was of a most aggravated character ; and the proof fully warranted the charge. The conviction by the Justice, therefore, was no bar to the prosecution; for it was a case in which he manifestly had no jurisdiction to try, but only to recognize for the offence, which it was his clear and imperative duty to do; and in failing to do which, as well as in proceeding to impose a nominal fine, he has committed a manifest breach of duty, and an usurpation of authority which he could not legally exercise. And in no point of view was Ms action admissible, either as a plea in bar of the prosecution, or as evidence in mitigation of punishment.
*396There is no error in the charge and rulings of the Court, of which the appellant can complain ; and surely he has no just cause to complain of the verdict. There is no error in the judgment, and it is affirmed.
Judgment affirmed.